DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/197746 filed on 11/02/2020. Claims 1-7, 10-13, and 16-19 are pending. Claims 1-2, 4-5, 11-12, and 16-18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/02/2020, with respect to claim rejection 35 USC § 101 have been fully considered and are persuasive.  The claim rejection 35 USC § 101 of claims 1-20 has been withdrawn. 
Applicant's arguments filed 11/02/2020, with respect to claim rejection 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant argues the previously cited reference, Pequin, fails to disclose the generated boundary fence to be based on a number of passengers to drop off at the drop off location. Examiner respectfully disagrees. Pequin does in fact teaches real time passenger behavior analysis, such as drop off or pick up, and based on this information determine geofence accuracy, see at least [¶ 0009 – 0013]. Pequin further discloses the method to generate the geofence based on passenger location, which can be interpreted as a drop off or pick up location, see at least [¶ 0024 - ¶ 0027]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. U.S. Pub. No. 2018/0001870 (“Herman”) in view of Hayward et al. U.S. Patent No. 9,972,209 (“Hayward”), Peiqun et al. CN108417074A (“Peiqun”), and Harvey et al. U.S. Patent No. 7,612,668 (“Harvey”).
Regarding claim 1 as best understood, Herman discloses a method for performing a drop off and pick up, comprising:
determining a drop off location for a first vehicle; determining a route for the first vehicle to the drop off location; (see at least [Fig. 13] #1300 NAVIGATING A VEHICLE TO A DROP-OFF LOCATION)
generating a virtual fence at the drop off location, wherein the virtual fence defines a safe area during a desired time period for performing the drop off and pick up (see at least [¶ 0026] In some examples, as a safety feature, the softkey includes a proximity limitation. The softkey is not transferred to the ODC device until the ODC is detected as being within a set proximity of the vehicle.
In some examples, the request criteria includes identification of the vehicle pick - up location and drop - off location , any time constraints (e.g., within the next 20 minutes) and whether the DIN 104 will be present during the ODC service. In some examples, other criteria or parameters may be provided, such as a request duration period, identifiable characteristics of the vehicle, an ODC gender preference, an ODC minimum review rating, a flexible time scheduling mode, a reserve maximum price limit and / or a geo - fence proximity to the vehicle 106. The request may be created via the interface 200 as illustrated in FIG. 2, for example.)
performing, by the first vehicle, the drop off within the virtual fence at the drop off location, wherein the first vehicle is an autonomous vehicle (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location.)
Herman fails to explicitly disclose a method for sharing the boundary of the virtual fence to another vehicle in proximity of the drop off location.
However, Hayward teaches the method to comprise:
communicating a boundary of the virtual fence to at least one other autonomous vehicle in proximity of the drop off location, and (see at least [col. 26, line 34-49] In yet other aspects, the geographic location data may be correlated with a geofence database to determine the relevance of the anomalous condition based upon whether other vehicles are located inside the geofence. The geofence database may be stored, for example, in a suitable portion of computing device 300 (e.g., data storage 360) or retrieved via communications with one or more external computing devices. To provide another illustrative example, a computing device 300 may be implemented as an external computing device. The external computing device may determine, from telematics data and geographic location data received from a first computing device 300, that a first vehicle is located on a highway at a certain geographic location. The external computing device may calculate a geofence having a shape substantially matching the road upon which the first vehicle is travelling.)
Thus, Herman discloses a method to determine routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Hayward teaches a method to communicate the boundary of the virtual fence to other vehicles in proximity to the area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman and incorporate the teachings of Hayward to communicate the boundary of the virtual fence to other vehicles in proximity to the area. Doing so allows for a more efficient ride sharing process.
Herman in view of Hayward discloses a method for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward fails to explicitly disclose a method for determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location.
However, Peiqun teaches the method to comprise:
and wherein the boundary of the virtual fence is based on a number of passengers to drop off at the drop off location; (see at least [¶ 0009 – 0013] S1 selects the scope of the data release mode to be provided for the real-time bus service, and obtains the historical demand information of the passengers of the bus data set; S2 classifies the passenger according to the passenger reservation behavior, and processes the passenger reservation information of different classifications; S3 publishes the bus information in real time according to the passenger reservation information, and matches the passenger's vehicle; S4 is counted according to the classification and riding behavior of the passengers; S5 performs feedback on the geofence and corrects the accuracy.)
Thus, Herman in view of Hayward discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Peiqun teaches a method for determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward and incorporate the teachings of Peiqun and determine the boundary of the virtual fence based on a number of passengers to drop off at the drop off location. Doing so allows for a more efficient ride sharing process.
Furthermore, Herman in view of Hayward and Pequin fail to explicitly disclose a method where the vehicles associated with the geofence are autonomously operated and are prevented from entering designated safe areas.
However, Harvey discloses the method to comprise:
wherein the boundary of the virtual fence prevents the at least one other autonomous vehicle from entering the safe area during the time period; (see at least [col. 1, line 57 – col. 2, line 8] One technique that has been used to protect delivery vehicles and their cargo operates by creating a virtual fence, sometimes referred to as a Geofence. A Geofence is a virtual boundary created around a delivery vehicle at a predetermined distance from the vehicle's current position. In most cases, global positioning system (GPS) technology is used to establish the vehicle's location and the location of the Geofence. After the fence is established, it is possible to detect if the vehicle moves beyond the virtual boundary, and in response, take appropriate action. For example, a delivery vehicle may be stopped at a delivery site to make a cargo delivery. The vehicle operator activates a Geofence that surrounds the vehicle, and if the vehicle is moved outside the fenced area an alarm condition occurs. Thus, only after the Geofence is deactivated by authorized personal is the vehicle able to be moved without activating the alarm. Should the vehicle be hijacked or stolen while the Geofence is active, the alarm condition would occur immediately after the vehicle moves outside the fenced area.)
Thus, Herman in view of Hayward and Pequin discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety and determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location. Harvey teaches the method where the vehicles associated with the geofence are autonomously operated and are prevented from entering designated safe areas.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward and Pequin and incorporate the teachings of Harvey and incorporate a method where the vehicles associated with the geofence are autonomously operated and are prevented from 

Regarding claim 3 as best understood, Herman discloses the method of Claim 1 further comprising determining a route for the other vehicle to the drop off location within the virtual fence (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location.) 

Regarding claim 4 as best understood, Herman discloses the method of Claim 3 further comprising the other autonomous vehicle picking up at least one passenger from within the virtual fence (see at least [¶ 0025] Example ODC systems are disclosed herein that facilitate an agreement between a DIN and an ODC and the execution of an ODC service. In the disclosed examples, a DIN communicates with the ODC system via a DIN device, such as a mobile phone, and creates a request for an ODC service. The request includes request criteria, such as the vehicle pick-up location, the vehicle drop-off location, time constraints, etc. Other criteria may include, for example, an ODC gender preference, an ODC minimum review rating, a flexible time scheduling mode, a reserve maximum price limit and/or a geo-fence proximity to the vehicle.)

Regarding claim 11
determining a drop off location for a first vehicle; determining a route for the first vehicle to the drop off location; (see at least [Fig. 13] #1300 NAVIGATING A VEHICLE TO A DROP-OFF LOCATION)
generating a virtual fence at the drop off location, wherein the virtual fence defines a safe area during a desired time period for performing the drop off and pick up (see at least [¶ 0026] In some examples, as a safety feature, the softkey includes a proximity limitation. The softkey is not transferred to the ODC device until the ODC is detected as being within a set proximity of the vehicle.
AND [¶ 0072] In some examples, the request criteria includes identification of the vehicle pick - up location and drop - off location , any time constraints (e.g., within the next 20 minutes) and whether the DIN 104 will be present during the ODC service. In some examples, other criteria or parameters may be provided, such as a request duration period, identifiable characteristics of the vehicle, an ODC gender preference, an ODC minimum review rating, a flexible time scheduling mode, a reserve maximum price limit and / or a geo - fence proximity to the vehicle 106. The request may be created via the interface 200 as illustrated in FIG. 2, for example.)
performing, by the first vehicle, the drop off within the virtual fence at the drop off location, wherein the first vehicle is an autonomous vehicle (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location.)

However, Hayward teaches a system to comprise:
communicating a boundary of the virtual fence to at least one other autonomous vehicle in proximity of the drop off location, (see at least [col. 26, line 34-49] In yet other aspects, the geographic location data may be correlated with a geofence database to determine the relevance of the anomalous condition based upon whether other vehicles are located inside the geofence. The geofence database may be stored, for example, in a suitable portion of computing device 300 (e.g., data storage 360) or retrieved via communications with one or more external computing devices. To provide another illustrative example, a computing device 300 may be implemented as an external computing device. The external computing device may determine, from telematics data and geographic location data received from a first computing device 300, that a first vehicle is located on a highway at a certain geographic location. The external computing device may calculate a geofence having a shape substantially matching the road upon which the first vehicle is travelling.)
Thus, Herman discloses a system to determine routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Hayward teaches a system to communicate the boundary of the virtual fence to other vehicles in proximity to the area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman and 
Herman in view of Hayward discloses a system for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward fails to explicitly disclose a system for determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location.
However, Peiqun teaches the system to comprise:
and wherein the boundary of the virtual fence is based on a number of passengers to drop off at the drop off location; (see at least [¶ 0009 – 0013] S1 selects the scope of the data release mode to be provided for the real-time bus service, and obtains the historical demand information of the passengers of the bus data set; S2 classifies the passenger according to the passenger reservation behavior, and processes the passenger reservation information of different classifications; S3 publishes the bus information in real time according to the passenger reservation information, and matches the passenger's vehicle; S4 is counted according to the classification and riding behavior of the passengers; S5 performs feedback on the geofence and corrects the accuracy.)
Thus, Herman in view of Hayward discloses a system to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Peiqun teaches a system for determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of 
Furthermore, Herman in view of Hayward and Pequin fail to explicitly disclose a system where the vehicles associated with the geofence are autonomously operated and are prevented from entering designated safe areas.
However, Harvey discloses the system to comprise:
wherein the boundary of the virtual fence prevents the at least one other autonomous vehicle from entering the safe area; and (see at least [col. 1, line 57 – col. 2, line 8] One technique that has been used to protect delivery vehicles and their cargo operates by creating a virtual fence, sometimes referred to as a Geofence. A Geofence is a virtual boundary created around a delivery vehicle at a predetermined distance from the vehicle's current position. In most cases, global positioning system (GPS) technology is used to establish the vehicle's location and the location of the Geofence. After the fence is established, it is possible to detect if the vehicle moves beyond the virtual boundary, and in response, take appropriate action. For example, a delivery vehicle may be stopped at a delivery site to make a cargo delivery. The vehicle operator activates a Geofence that surrounds the vehicle, and if the vehicle is moved outside the fenced area an alarm condition occurs. Thus, only after the Geofence is deactivated by authorized personal is the vehicle able to be moved without activating the alarm. Should the vehicle be hijacked or stolen while the Geofence is active, the alarm condition would occur immediately after the vehicle moves outside the fenced area.) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward and Pequin and incorporate the teachings of Harvey and incorporate a method where the vehicles associated with the geofence are autonomously operated and are prevented from entering designated safe areas. Doing so allows for safe operation of the fleet of vehicles associated with the boundary fence.

Regarding claim 12 as best understood, Herman discloses the system of Claim 11 wherein execution of the program instructions further comprises determining a route for the other autonomous vehicle to the drop off location within P201702754US01Page 18 of 21the virtual fence and the other autonomous vehicle picking up at least one passenger from within the virtual fence (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location. AND [¶ 0025] Example ODC systems are disclosed herein that facilitate an agreement between a DIN and an ODC and the execution of an ODC service. In the disclosed examples, a DIN communicates with the ODC system via a DIN device, such as a mobile phone, and creates a request for an ODC service. The request includes request criteria, such as the vehicle pick-up location, the vehicle drop-off location, time constraints, etc. Other criteria may include, for example, an ODC gender preference, an ODC minimum review rating, a flexible time scheduling mode, a reserve maximum price limit and/or a geo-fence proximity to the vehicle.)

Regarding claim 16 as best understood, Herman discloses a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method for performing pick ups and drop offs, comprising:
determining a drop off location for a first vehicle; determining a route for the first vehicle to the drop off location; (see at least [Fig. 13] #1300 NAVIGATING A VEHICLE TO A DROP-OFF LOCATION)
generating a virtual fence at the drop off location, wherein the virtual fence defines a safe area during a desired time period for performing the drop off and pick up (see at least [¶ 0026] In some examples, as a safety feature, the softkey includes a proximity limitation. The softkey is not transferred to the ODC device until the ODC is detected as being within a set proximity of the vehicle.
	AND [¶ 0072] In some examples, the request criteria includes identification of the vehicle pick - up location and drop - off location , any time constraints (e.g., within the next 20 minutes) and whether the DIN 104 will be present during the ODC service. In some examples, other criteria or parameters may be provided, such as a request duration period, identifiable characteristics of the vehicle, an ODC gender preference, an ODC minimum review rating, a flexible time scheduling mode, a reserve maximum price limit and / or a geo - fence proximity to the vehicle 106. The request may be created via the interface 200 as illustrated in FIG. 2, for example.)
performing, by the first vehicle, the drop off within the virtual fence at the drop off location, wherein the first vehicle is an autonomous vehicle (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location.)
Herman fails to explicitly disclose a non-transitory computer readable storage medium for sharing the boundary of the virtual fence to another vehicle in proximity of the drop off location.
However, Hayward teaches the non-transitory computer readable storage medium to comprise:
communicating a boundary of the virtual fence to at least one other autonomous vehicle in proximity of the drop off location, (see at least [col. 26, line 34-49] In yet other aspects, the geographic location data may be correlated with a geofence database to determine the relevance of the anomalous condition based upon whether other vehicles are located inside the geofence. The geofence database may be stored, for example, in a suitable portion of computing device 300 (e.g., data storage 360) or retrieved via communications with one or more external computing devices. To provide another illustrative example, a computing device 300 may be implemented as an external computing device. The external computing device may determine, from telematics data and geographic location data received from a first computing device 300, that a first vehicle is located on a highway at a certain geographic location. The external computing device may calculate a geofence having a shape substantially matching the road upon which the first vehicle is travelling.)
Thus, Herman discloses a non-transitory computer readable storage medium to determine routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Hayward teaches a non-transitory computer readable storage medium to communicate the boundary of the virtual fence to other vehicles in proximity to the area.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman and incorporate the teachings of Hayward to communicate the boundary of the virtual fence to other vehicles in proximity to the area. Doing so allows for a more efficient ride sharing process.
Herman in view of Hayward discloses a non-transitory computer readable storage medium for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward fails to explicitly disclose a non-transitory computer readable storage medium for determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location.
However, Peiqun teaches the non-transitory computer readable storage medium to comprise:
and wherein the boundary of the virtual fence is based on a number of passengers to drop off at the drop off location; (see at least [¶ 0009 – 0013] S1 selects the scope of the data release mode to be provided for the real-time bus service, and obtains the historical demand information of the passengers of the bus data set; S2 classifies the passenger according to the passenger reservation behavior, and processes the passenger reservation information of different classifications; S3 publishes the bus information in real time according to the passenger reservation information, and matches the passenger's vehicle; S4 is counted according to the classification and riding behavior of the passengers; S5 performs feedback on the geofence and corrects the accuracy.)

Thus, Herman in view of Hayward discloses a non-transitory computer readable storage medium to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Peiqun teaches a non-transitory computer readable storage medium for determining the boundary of the virtual fence based on a number of passengers to drop off at the drop off location.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward and incorporate the teachings of Peiqun and determine the boundary of the virtual fence based on a number of passengers to drop off at the drop off location. Doing so allows for a more efficient ride sharing process.
Furthermore, Herman in view of Hayward and Pequin fail to explicitly disclose a non-transitory computer readable storage medium where the vehicles associated with the geofence are autonomously operated and are prevented from entering designated safe areas.
However, Harvey discloses the non-transitory computer readable storage medium to comprise:

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward and Pequin and incorporate the teachings of Harvey and incorporate a non-transitory computer readable storage medium where the vehicles associated with the geofence are autonomously operated and are prevented from entering designated safe areas. Doing so allows for safe operation of the fleet of vehicles associated with the boundary fence.

Regarding claim 17 as best understood, Herman discloses the computer program product of Claim 16 further comprising determining a route for the other autonomous vehicle to the drop off location within the virtual fence (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location.) 

Regarding claim 18 as best understood, Herman discloses the computer program product of Claim 16 further comprising the other autonomous vehicle picking up at least one passenger from within the virtual fence (see at least [¶ 0025] Example ODC systems are disclosed herein that facilitate an agreement between a DIN and an ODC and the execution of an ODC service. In the disclosed examples, a DIN communicates with the ODC system via a DIN device, such as a mobile phone, and creates a request for an ODC service. The request includes request criteria, such as the vehicle pick-up location, the vehicle drop-off location, time constraints, etc. Other criteria may include, for example, an ODC gender preference, an ODC minimum review rating, a flexible time scheduling mode, a reserve maximum price limit and/or a geo-fence proximity to the vehicle.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Hayward, Peiquin and Harvey as applied to claim 1 above, and further in view of Klay et al. U.S. Pub. No. 2018/0356821 (“Klay”).
Regarding claim 2 as best understood, Herman discloses the method of Claim 1 wherein the at least one other vehicle is a second vehicle navigating to the drop off location and (see at least [¶ 0028] Example ODC systems disclosed herein monitor or track the location of the vehicle during the transportation. In some examples, the ODC system determines a navigation route and provides the navigation route to the ODC device and/or the vehicle so that the ODC can be guided to the vehicle drop-off location.)
Herman in view of Hayward fails to explicitly disclose a method where a third vehicle is routed to avoid the drop off location within the virtual fence.
However, Klay teaches a method where a third vehicle routed to avoid the drop off location within the virtual fence (see at least [¶ 0103] FIG. 19 is an example of a flow diagram to determine actions for autonomous vehicles during an event, such as degraded or lost communications, according to some embodiments. At 1901, flow 1900 begins. Policy data is received, whereby the policy data defines parameters with which to apply to transit requests in a geographical region during an event. At 1902, one or more of the following actions may be implemented: (1) dispatch a subset of autonomous vehicles to geographic locations in the portion of the geographic location, the subset of autonomous vehicles being configured to either park at specific geographic locations and each serve as a static communication relay, or transit in a geographic region to each serve as a mobile communication relay, (2) implement peer-to-peer communications among a portion of the pool of autonomous vehicles associated with the portion of the geographic region, (3) provide to the autonomous vehicles an event policy that describes a route to egress the portion of the geographic region during an event, (4) invoke teleoperations, and (5) recalculate paths so as to avoid the geographic portion. Subsequent to implementing the action, the fleet of autonomous vehicles is monitored at 1914.)
Thus, Herman in view of Hayward discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Klay teaches a third vehicle is routed to avoid the drop off location within the virtual fence.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward and incorporate the teachings of Klay to have a third vehicle avoid the drop off location within the virtual fence. Doing so allows for a more efficient ride sharing process.

Claims 5-7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Hayward, Peiquin and Harvey as applied to claim 1 above, and further in view of Clark et al. U.S. Pub. No. 2013/0027556 (“Clark”).
Regarding claim 5 as best understood, Herman in view of Hayward, Peiquin and Harvey discloses a method for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Hayward, Peiquin and Harvey fails to explicitly disclose a method where the other vehicle picks up cargo within the geofence.
However, Clark teaches the method of Claim 3 further comprising the other vehicle picking up cargo from within the virtual fence (see at least [¶ 0022] To create a virtual fence, a user provides the pickup location(s) of the cargo (location A on FIG. 3A) of the cargo and the destination(s) of the cargo (location B on FIG. 3A). With this information, monitoring system 16 requests a route from location A to location B. Preferably monitoring system 16 requests the route from location A to location B from a third-party provider 25, such as Google. RTM. maps. According to alternative embodiments, the request is made to an in-house route provider, such as mapping software.)
Thus, Hayward, Peiquin and Harvey discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Clark teaches another vehicle picking up cargo within the virtual fence.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hayward, Peiquin and Harvey and incorporate the teachings of Clark to have another picking up cargo within the virtual fence. Doing so allows for a more efficient ride sharing process.

Regarding claim 6 as best understood, Herman in view of Hayward, Peiquin and Harvey discloses a method for allocating the drop off and pick up for a vehicles in proximity to each 
However, Clark teaches the method of Claim 1 wherein generating a virtual fence at the drop off location comprises generating at least a portion of the virtual fence in a pathway for vehicles (see at least [¶ 0008] FIG. 3A is a view of a route from location A to location B showing portions of a virtual fence including a plurality of zones along the route…)
Thus, Herman in view of Hayward, Peiquin and Harvey discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Clark teaches the virtual fence to include pathways for the vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward, Peiquin and Harvey and incorporate the teachings of Clark to have vehicle pathways throughout the virtual fence. Doing so allows for a more efficient ride sharing process.

Regarding claim 7 as best understood Herman in view of Hayward, Peiquin and Harvey discloses a method for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward fails to explicitly disclose a method where the virtual fence is generated in adjacent pathway for vehicles.
However, Clark teaches the method of Claim 6 wherein at least a portion of the virtual fence is generated in adjacent pathways for vehicles (see at least [¶ 0023] In an example as shown in FIG. 3A, third party provider 25 provided a route that begins at location A, travels south on I-11, east on I-60, and south on I-35 to location B. The provided route includes a plurality of geographic coordinate points 26 between location A and location B following the respective portions of I-11, I-60, and I-35. Geographic coordinate points 26 are illustrated as dots in FIG. 3A and may be provided as a series of longitude and latitude data points and may also include altitude. Only portions of virtual fence 24 are shown in FIGS. 3A and 3B. Although only shown on portions of the route from location A to location B. Zones 28 that define virtual fence 24 extend along the entire route.)
Thus, Herman in view of Hayward, Peiquin and Harvey discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Clark teaches the virtual fence to be adjacent to pathways for the vehicles.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward, Peiquin and Harvey and incorporate the teachings of Clark to have vehicle pathways adjacent the virtual fence. Doing so allows for a more efficient ride sharing process.

Regarding claim 13 as best understood, Herman in view of Hayward, Peiquin and Harvey discloses a system for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward, Peiquin and Harvey fails to explicitly disclose a system where the virtual fence includes a pathway for vehicles.
However, Clark teaches system of Claim 11 wherein generating a virtual fence at the drop off location comprises generating at least a portion of the virtual fence in a pathway for vehicles (see at least [¶ 0008] FIG. 3A is a view of a route from location A to location B showing portions of a virtual fence including a plurality of zones along the route…)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward, Peiquin and Harvey and incorporate the teachings of Clark to have vehicle pathways throughout the virtual fence. Doing so allows for a more efficient ride sharing process.

Regarding claim 19 as best understood, Herman in view of Hayward, Peiquin and Harvey discloses a computer program for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward, Peiquin and Harvey fails to explicitly disclose a computer program where the virtual fence includes a pathway for vehicles.
However, Clark teaches the computer program product of Claim 16 further comprising wherein generating a virtual fence at the drop off location comprises generating at least a portion of the virtual fence in a pathway for vehicles (see at least [¶ 0008] FIG. 3A is a view of a route from location A to location B showing portions of a virtual fence including a plurality of zones along the route…)
Thus, Herman in view of Hayward, Peiquin and Harvey discloses a computer program to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Clark teaches the virtual fence to include pathways for the vehicles.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Hayward, Peiquin and Harvey as applied to claim 1 above, and further in view of Stegall et al. U.S. Pub. No. 2019/0178656 (“Stegall”).
Regarding claim 10 as best understood, Herman in view of Hayward, Peiquin and Harvey discloses a method for allocating the drop off and pick up for a vehicles in proximity to each other by defining a geofence. Herman in view of Hayward, Peiquin and Harvey fails to explicitly disclose a method wherein determining the drop off location comprises determining a convergence point for the first vehicle and the other vehicle.  
However, Stegall teaches the method of Claim 1 wherein determining the drop off location comprises determining a convergence point for the first vehicle and the other vehicle (see at least [¶ 0057] Common Rendezvous Location AND [¶ 0058] FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310. The common rendezvous location 310 can be managed remotely by a network computing system 100, described with respect to FIG. 1. The network computing system 100 can determine ETAs for the users and transport providers, and transmit instructions to the requesting users 370 and transport providers to optimize traffic flow through the common rendezvous location 360 and maximize throughput. In one example, an egressing transport vehicle 330 can be provided instruction (e. g., on map content) to pull out in front of an ingress vehicle 340. For example , the ingress vehicle ' s 340 make , model , and / or color can be presented to the egressing transport provider 330 with an instruction to pull out in front of the ingress vehicle 340.) 
Thus, Herman in view of Hayward, Peiquin and Harvey discloses a method to determine and communicate routes and drop off locations for vehicles while generating a virtual fence around the drop off location and determining area safety. Stegall teaches a method for determining the drop off location comprises determining a convergence point for the first vehicle and the other vehicle.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Herman in view of Hayward, Peiquin and Harvey and incorporate the teachings of Stegall for determining the drop off location comprises determining a convergence point for the first vehicle and the other vehicle. Doing so allows for a more efficient ride sharing process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668